Citation Nr: 0925711	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  05-19 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a circulatory 
disability of the lower extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and S.M.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The appellant had active service from October 1975 to March 
1976 and from June 1977 to September 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appellant testified at a hearing in front of the Decision 
Review Officer (DRO) in August 2005.  A transcript of the 
hearing has been associated with the claim file.  

In March 2007 and December 2008, the Board remanded the case 
for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant asserts that service connection is warranted 
for a circulatory disability of the lower extremities, which 
began during his period of active duty.  

The Veterans Claims Assistance Act (VCAA) requires that VA 
must provide notice that informs the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).

After a careful review of the record, the Board finds that 
the claim must be remanded in order to ensure compliance with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.

In December 2008 the Board remanded the claim to the RO for a 
VA examination to determine the etiology of any circulatory 
disability of the lower extremities which may currently be 
present.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
determined that once VA undertakes the effort to provide an 
examination, it must provide an adequate one.  The 
Secretary's duty to make reasonable efforts to assist in 
obtaining evidence necessary to substantiate a claim for 
benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes 
providing an examination that is adequate for rating 
purposes.  Id.

A VA examination report of January 2009 notes that the VA 
examiner did not have the claim file or service medical 
records available for review.  While the unavailability of 
the claim file and service medical records alone is not 
determinative of whether an examination is adequate, in the 
present case the Board notes that the examiner did not have 
access to the history of the appellant's claimed disability.  
Specifically, the Board notes that the record contains 
numerous private medical treatment records dated between July 
and August 2003 which show that the appellant was diagnosed 
with and treated for deep vein thrombosis of the right lower 
extremity.  Nothing in the VA examination report shows that 
the examiner was aware of this diagnosis and treatment, and 
considered it when rendering their opinion.  Therefore, the 
Board finds that the January 2009 VA examination was not 
adequate and a new examination is necessary which takes into 
account all of the pertinent history of the claimed 
condition.  

Furthermore, in McClain v. Nicholson, 21 Vet App 319 (2007), 
the United States Court of Veterans Appeals (Court) held that 
the requirement of a current disability is satisfied when a 
claimant has a disability at the time the claim is filed or 
during the pendency of the claim even if the disability 
resolves prior to the final adjudication of the claim.  In 
the present case, the record shows that the appellant was 
diagnosed with deep vein thrombosis of the right lower 
extremity in July 2003 and August 2003.  He filed his claim 
for service connection for a circulatory disability of the 
lower extremities in January 2004.  

Furthermore, the service medical records show that the 
appellant was seen for complaints of leg cramps in July 1977 
and was diagnosed with strained tendons in the lower 
extremities.  In March 1978, the appellant complained of sore 
legs and feet; he stated that his legs fell asleep.  The 
appellant also reported leg cramps at night while sleeping.  
The impression was numbness in the lower legs of questionable 
etiology.  When seen in April 1979, the appellant complained 
of pain and numbness in the right lower leg; the impression 
was no finding, strenuous examination was within normal 
limits.  The appellant was again seen in May 1979 with 
complaints of pain and swelling in the right lower leg after 
running.  

At the DRO hearing of August 2005 the appellant testified 
that he was regularly placed on limited duty due to his 
circulation problems in his knees and that his knees would 
swell up and he would be unable to walk due to pain in his 
feet.  

An opinion has not been obtained as to whether there is any 
relationship between the symptoms in service and the deep 
vein thrombosis of the right leg.  An opinion must be 
obtained. 

Additionally, the Board notes that the VA examination report 
of January 2009 mentions an ultrasound Duplex color flow of 
the lower extremities which was done in July 2006.  A review 
of the file shows that this examination is not of record.  
Therefore, the Board cannot be certain that all pertinent VA 
outpatient treatment records have been obtained.  As such, 
the RO should attempt to obtain all outstanding VA outpatient 
treatment records.

Accordingly, the case is REMANDED for the following action:


1.  The RO should obtain all VA 
outpatient treatment records from 2004 
to the present regarding any treatment 
for a disability of the lower 
extremities.

2.  The appellant should then be 
afforded a VA vascular examination to 
determine the etiology of any 
circulatory disability of the lower 
extremities, which may currently be 
present.  Any indicated studies should 
be performed.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (probability 
of 50 percent or greater) that any 
current circulatory disability of the 
lower extremities is linked to any 
incident or event of the appellant's 
active military service, to include 
his treatment for pain, swelling and 
numbness in the lower extremities or 
was either caused by or aggravated by 
the appellant's service-connected 
right knee disorder.  The examiner 
should also provide an opinion as to 
whether the deep vein thrombosis of 
the right lower extremity diagnosed in 
203 is linked to any incident or event 
of the appellant's active military 
service, to include his treatment for 
pain, swelling and numbness in the 
lower extremities or was either caused 
by or aggravated by the appellant's 
service-connected right knee disorder.  
The examiner is requested to provide a 
rationale for any opinion expressed 
and is advised that if a conclusion 
cannot be reached without resort to 
speculation, he or she should so 
indicate in the examination report.  
The claim file should be made 
available to the examiner.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



